         Case 1:17-cr-00243-SHS Document 484 Filed 05/28/19 Page 1 of 2
                                     USDCSDNY
                                                 DOCUMENT
                                               · ELBCTRONICALLY FILBD ·
UNITED STATES DISTRICT COURT                   ilDOC#: _ _
SOUTHERN DISTRICT OF NEW YORK                  f DAll! FDJIDt          5    r          .
United States of America                                                     Order of Restitution

                V.                                                              S6 17 Cr. 243 (SHS)

Raymond Quiles,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Kiersten A. Fletcher, Benet J.

Kearney, and Robert B. Sobelman, Assistant United States Attorneys, of counsel ; the presentence

report; the Defendant' s convictions on Counts One of the above Superseding Information; and all

other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Raymond Quiles, the Defendant, shall pay restitution in the

total amount of $563 ,427.99 to the victims of the offenses charged in Count One. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims

attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant' s liability for restitution shall be joint and

several with that of Arash Ketabchi , under 17 Cr. 243 , and Shahram Ketabchi, under

S8 17 Cr. 243 , and other defendants ordered to make restitution for the offenses in this matter, to

the extent specified in the orders ofrestitution applicable to those defendants. Defendant's liability

for restitution shall continue unabated until either the Defendant has paid the full amount of

restitution ordered herein, or every victim has been paid the total amount of his loss from all the

restitution paid by the Defendant and co-defendants in this matter.
09.10.2013
         Case 1:17-cr-00243-SHS Document 484 Filed 05/28/19 Page 2 of 2



       3. Sealing. Consistent with 18 U.S .C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

             )l/41 2 ~ <>017




                                                  2
